department of the treasury vu e internal_revenue_service washington d c apr se ter rat a significant index no dollar_figure tax_exempt_and_government_entities_division indirect owner plan e date date date date amount dollar_figure billion this is in response to the request dated date for rulings under sec_404 of the internal_revenue_code the code’ facts the taxpayer is a calendar_year taxpayer that maintains its books_and_records under the accrual_method of accounting plan e is a defined_benefit_plan intended to be qualified under sec_401 of the code the plan has a calendar plan_year the indirect owner indirectly owns one hundred percent of the taxpayer’s membership interests the indirect owner intends to make contributions of capital to the taxpayer for the purpose of funding plan e the taxpayer in turn intends to contribute such contributions of capital to plan e hereinafter such contributions of capital to the taxpayer for the purpose of funding plan e will be known as the proposed contributions on or about date a significant portion of the proposed contributions the ea plan e contribution will be made to plan e the remaining portion of the proposed contributions the plan e contribution will be made on or about date but in no event earlier than the date of theliiic ontributions and in no event later than the date on which the taxpayer files the federal_income_tax return yer to pian e contribution will be accompanied by a letter from the the plan the trustee to the effect that the contribution is on account of th lane and tax years the taxpayer has been advised by its actuary that the contribution is less than the unfunded_liability described in sec_404 of the code with respect to plan e lan e contribution will be accompanied by a letter from the taxpayer to plan e trustee to the effect that the contribution is on account of naar plan e the the and tax years the taxpayer has been advised by its actuary that the contribution is less than the projected unfunded_liability described in sec_404 of the code with respect to plan e capitalization_rules of segti subject_to the uni will deduct the report the schedule b of thefiijform filed by plan e 63a of the code the taxpayer partnership tax_return and will an e contribution as a contribution for the plan_year on the plan e contribution on its subject_to the uniform_capitalization_rules of sec_263a of the code the taxpayer will deductt report the schedule b of the contribution as a contribution for th orm filed by plan e tax_return and will plan_year on the plan e contribution on its partnershi plan e the credit balance in the funding_standard_account for plan e as of date will reflect the j pian e contribution but will not reflect the pian e contribution in addition plan e will not record any amount on line 9k of schedule b of the form_5500 filed for the i-plan year for interest earned on thefjplan e contribution the credit balance in the funding_standard_account for plan e will reflect th plan e contribution plan e will record an amount on line 9k of schedule b of the form_5500 filed for thei plan_year for interest earned on the contribution from the date of such contribution through the end of the plan_year pian e in accordance with the foregoing you have requested rulings that for purposes of sec_404 of the code the fi pian e contribution will be on account of th plan e contribution will be made not later than the time prescribed by law for filing the _ return including extensions thereof the taxpayer will be ax year and accordingly because the med under sec_404 to have made a payment on the last day of a subject_to the uniform_capitalization_rules in sec_263a of the plan e ode will be entitled to take a deduction in the amount of the contribution pursuant to sec_404 of the code thei plan e contribution will be on account of the rules in sec_2 deduction on its contribution tax_year and subject_to the uniform capitalization of the code the taxpayer will be entitled to take a tax_return in the amount of thd iplan law sec_263a of the code provides that in the case of any property to which that section applies any cost described in paragraph -------- a in the case of property which is inventory in the hands of the taxpayer shall be included in inventory costs and b in the case of any other_property shall be capitalized sec_263a of the code provides that the costs described in that paragraph with respect to any property are ---- a the direct costs of such property and b such property's proper share of those indirect_costs including taxes part or all of which are allocable to such property any costs which but for that subsection could not be taken into account in computing taxable_income for any taxable_year shail not be treated as a cost described in that paragraph sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to the limitations of that section sec_404 a of the code provides that for purposes of paragraphs and of sec_404 a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 1976_1_cb_106 provides that a payment made after the close of an employer's taxable_year to which sec_404 applies shall be considered to be on account of the preceding_taxable_year if a the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer and b either of the following conditions are satisfied the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer’s preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year revrul_76_28 further provides that for purposes of the above requirements a payment may be designated on account of the preceding_taxable_year in the manner provided above at any time on or before the due_date of the employer's tax_return for such year including extensions thereof in addition revrul_76_28 provides that once a payment has been designated or claimed on a return in the manner provided above as being on account of a preceding_taxable_year the choice made shall be irrevocable and an employer may not retract or change such designation or claim analysis in the instant case the preceding_taxable_year is the taxable_year beginning date and ending date thus the last day of the preceding_taxable_year was date the taxpayer intends to make the plan e contribution on or about date a date after the close of the taxable_year and not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 provides two conditions that must be satisfied in order for a payment made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of such preceding_taxable_year the first condition is that the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer in the instant case the taxpayer intends to record on the schedule b of form_5500 the plan e contribution as a contribution to plan e for the plan_year the credit balance in the plan e funding_standard_account as of date will include the plan e contribution in addition no amount will be recorded on line 9k of the schedule b of form_5500 for the plan_year for interest earned on the plan e contribution thus the plan e contribution will be treated in the same manner as if it had been actually received on date therefore the first condition of revrul_76_28 will be satisfied the second condition of revrul_76_28 is satisfied if either the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year in the instant case the taxpayer intends to both claim the plan e contribution as a deduction on its tax_return for the taxable_year ending date and designate the plan e contribution as a payment on account of such year therefore the second condition of revrul_76_28 will also be satisfied thus the two conditions that must be satisfied under revrul_76_28 in order for a payment that is made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of the preceding_taxable_year a of the will be satisfied accordingly it is ruled that for purposes of tax_year and code thefpian e contribution will be on account of the ian e contribution will be made not later than the time thus because thd prescribed by law for filing the return including extensions thereof the taxpayer will be deemed under sec_404 to have ma return in the last day off-nd will be entitled to take a deduction on i haid io amount of the plan e contribution subject_to the uniform_capitalization_rules under sec_263a of the code and the applicable deduction limitations of sec_404 of the code ayment on the ion in the instant case the taxpayer intends to make the jj pian e contribution on or about date a date within thell-j taxable and plan years the taxpayer also lan e contribution intends to instruct the plan e trustee to the effect that th is on account of the fiipian and tax years the taxpayer also intends to record on the plan e schedule b of form_5500 the plan e contribution as a contribution to plan e for the will be on account of the take a deduction on its contribution subject_to the uniform_capitalization_rules under sec_263a of the code and the applicable deduction limitations of sec_404 of the code tax_year accordingly the t tax_return in the amount of the thus the plan e contribution r will be entitled to plan e plan_year this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely james e holl employee plafis technical
